Title: James Madison to Littleton Dennis Teackle, 30 January 1828
From: Madison, James
To: Teackle, Littleton Dennis


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpellier
                                
                                Jany. 30. 1828.
                            
                        
                        I have recd. your favor of the 21st. covering a copy of your first Report to the Legislature of the State, as
                            Superintendant of public Instruction.
                        The Report contains information of general use. And the System of Education to which it relates, is made
                            particularly interesting to the States analogous in the sparseness and mixt kind of their population, to the difficulties
                            encountered in Maryland. Wishing full success to the Experiment, I tender you my esteem & friendly respects.

                        
                            
                                James Madison
                            
                        
                    